In an action on a check, plaintiff appeals from (1) a judgment of the Supreme Court, Orange County, entered September 19, 1977, which dismissed the complaint "with prejudice against the plaintiff to the renewal of the same” and (2) an order of the same court, entered November 25, 1977, which denied the plaintiff’s motion which, in effect, sought to vacate the judgment and restore the case to the calendar. Appeal from the judgment entered September 19, 1977 dismissed, without costs or disbursements. No appeal lies from a judgment entered upon default. Order entered November 25, 1977 reversed, without costs or disbursements, and motion granted, upon the condition that within 20 days after entry of the order to be made hereon plaintiff’s attorneys pay the sum of $400 to defendants; in the event such condition is not complied with, then order affirmed, with $50 costs and disbursements. Although plaintiff’s counsel was remiss in failing to appear on July 25, 1977, the date set for trial pursuant to the calendar call of June 16, 1977, the circumstances indicate that the default was not deliberate. Nevertheless, plaintiff’s nonappearance caused delay, inconvenience and *965expense to defendants, for which they should be reimbursed. Martuscello, J. P., Shapiro, Cohalan and Margett, JJ., concur.